Citation Nr: 1231583	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  05-41 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a nose fracture.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for eye disability.

5.  Entitlement to service connection for a right hand disability.

6.  Entitlement to service connection for a back disability.

7.  Entitlement to service connection for residuals of a right great toe injury.

8.  Entitlement to service connection for residuals of a left wrist injury.

9.  Entitlement to a rating in excess of 40 percent for a ventral hernia.

10.  Entitlement to an extraschedular rating in excess of 30 percent for nephrolithiasis.

11.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1968 to August 1988.  These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2003 and July 2005 rating decisions of the Columbia, South Carolina and Cleveland, Ohio Department of Veterans Affairs (VA) Regional Offices (ROs).  In November 2005, a hearing was held before a Decision Review Officer (DRO) at the RO, and in July 2007, a Travel Board hearing was held before the undersigned at the Cleveland RO.  Transcripts of the hearings are associated with the claims file.  

The December 2003 rating decision in part granted service connection for nephrolithiasis and ventral hernia, and assigned the current ratings.  A December 2007 Board decision denied service connection for residuals of dental trauma and a schedular rating in excess of 30 percent for the Veteran's nephrolithiasis.  It remanded for additional development the matter of entitlement to an extraschedular increased rating for nephrolithiasis.  The issues of service connection for diabetes mellitus, a heart disorder, residuals of a left wrist fracture, residuals of a nose fracture, a back disability, vision loss, residuals of a right great toe injury, and entitlement to a TDIU rating were also remanded at the time.  

At the time of the December 2007 remand, the Board noted that the Veteran was claiming service connection for diabetes mellitus based on his alleged exposure to Agent Orange in service; that he had claimed that his heart disease may be related to his diabetes mellitus, and that his vision loss may be at least in part due to diabetic retinopathy.  The Board noted at the time that in light of Haas v. Nicholson, 20 Vet. App. 257 (2006), VA's Secretary had imposed a stay on adjudication of claims based on herbicide exposure in which the only evidence of exposure was receipt of the Vietnam Service Medal or service on a vessel off the shore of Vietnam.  The Board found that the Veteran's claims for service connection for diabetes mellitus, heart disease, and vision loss were subject to that stay, based on a Board Chairman's Memorandum 01-06-24 (September 21, 2006), which instituted a stay on all cases affected by the United States Court of Appeals for Veterans Claims' (Court) decision in Haas.  On May 8, 2008, the United States Court of Appeals for the Federal Circuit issued its decision in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), wherein it reversed the Court's decision, and issued mandate in Haas effective October 16, 2008.  A petition for a writ of certiorari in Haas was denied by the United States Supreme Court on January 21, 2009.  See Haas v. Peake, 129 S.Ct. (2008).  In light of the foregoing and Chairman's Memorandum 01-09-03 (January 22, 2009), which rescinds Chairman's Memorandum 01-06-24 in its entirety, the Board finds it may now proceed with appellate consideration of the stayed matters.

The Board notes that one of the Veteran's claims has been developed and adjudicated as a claim of service connection for vision loss.  However, private and VA treatment records submitted in association with this claim show diagnoses and treatment of several eye disabilities.  The requirement to identify the benefit sought means that a claimant must describe the nature of the disability for which he is seeking benefits.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that [VA] obtains in support of that claim").  Accordingly, the Board has applied a liberal interpretation and recharacterized the Veteran's claim in this matter as service connection for eye disability.

The issues of service connection for diabetes mellitus, heart disease, a right hand disability, residuals of left wrist fracture, a back disorder, an eye disability, residuals of a right great toe injury, and entitlement to a TDIU rating are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is needed.  


FINDINGS OF FACT

1.  The Veteran is not shown to have any residuals of a nose fracture. 

2.  The Veteran's postoperative ventral hernia is not shown to be manifested by massive, persistent, severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable.  

3.  All symptoms and associated functional impairment from the Veteran's service-connected nephrolithiasis are encompassed by the criteria for the 30 percent schedular rating assigned, and those criteria are not inadequate; an exceptional or unusual disability picture rendering the application of the regular schedular standards impractical is not shown. 


CONCLUSIONS OF LAW

1.  Service connection for residuals of a nose fracture is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011). 

2.  A rating in excess of 40 percent for ventral hernia is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.114, Diagnostic Code (Code) 7339 (2011). 

3.  Referral of the matter of the rating for the Veteran's service-connected nephrolithiasis for extraschedular consideration is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication in July 2005.  February and April 2004 letters explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letters did not inform the Veteran of disability rating and effective date criteria at the time.  However, this information was furnished in April 2006.  The Veteran's claims were thereafter readjudicated, curing the notice timing defect.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  

The Veteran's pertinent service treatment records (STRs) and post-service treatment records have been secured.  See generally 38 C.F.R. § 3.159(c)(4).  The RO arranged for VA examinations in January 2005, May 2006, and October 2009.  The information provided collectively is adequate for rating purposes, as it contains sufficient information to properly adjudicate the claims under governing legal criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the claimed disabilities on appeal to provide probative medical evidence adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence in these matters that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims. 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, as well as in "Virtual VA" (VA's electronic data storage system), with an emphasis on the evidence relevant to the matters on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

B. Nasal Fracture Legal Criteria, Factual Background, Analysis 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

The Veteran's STRs do not show any reports of complaints, treatment for, or diagnosis of a nasal fracture.  A January 1979 STR notes complaints of a cold with rhinorrhea and productive cough.  On examination, the Veteran's nose was within normal limits.  A July 1979 STR notes that the Veteran reported that he sustained an injury playing baseball.  The injury was described as a soft tissue injury, and he returned to regular duty.  A September 1979 STR notes complaints of nasal congestion.  On examination of the Veteran's ears, nose, and throat, his pharynx was injected.  Otitis media was assessed.  A November 1984 STR notes complaints of an earache.  Examination revealed mild clear rhinorrhea.  The assessment was early upper respiratory infection with right Eustachian tube dysfunction.  

On June 2002 VA evaluation, the Veteran complained of sinus pressure and greenish sputum with coughing for 8 days.  On observation, his oropharynx had erythematous exudate.  The assessment was acute maxillary sinusitis.  On November 2002 VA CT scan for persistent headaches, the Veteran's visualized sinuses and mastoids were normal.  

In a January 2004 letter, the Veteran stated that he broke his nose in August/September 1970.

In an August 2005 statement, the Veteran reported that he broke his nose in service.  He related that the treatment he received at the time included X-rays, resetting the nose, and stabilizing it with cotton in both nostrils.  As he was getting older, he was beginning to have sinus problems and has tenderness in his nose.  At the November 2005 DRO hearing, he testified that his sinuses run and swell and he has nasal drip as a result of his broken nose.  

In April 2006, a private doctor wrote that he was aware that the Veteran had an injury to his nose, and that he sought treatment for nasal problems.  

On April 2008 VA evaluation, the Veteran reported fracturing his nose in service.  He reported some sinus rhinorrhea.  On examination, his nose was within normal limits.  

On October 2009 VA examination, the examiner reviewed the Veteran's claims folder and noted that the Veteran indicated that in 1970, while playing softball, he was hit in the face.  He went to a clinic where, after X-ray, he was treated with medications.  No surgery was done or recommended.  In the medical history section of the examination, it was noted that the Veteran had a history of sinusitis and current rhinitis symptoms of nasal congestion.  Examination revealed no evidence of sinus disease, and no signs of nasal obstruction.  There was a septal deviation (not due to trauma).  There was no tissue loss, scarring, or deformity of the nose.  There were no residuals of an injury to the pharynx, including the nasopharynx.  X-rays showed no nasal bone fracture and no deviation of the nasal septum.  The adjacent sinuses appeared normal.  The diagnosis was a normal nose.  In light of the normal findings on examination and the X-ray showing no evidence of a fracture, the examiner concluded that any perceived nasal disability on the Veteran's part could not be realistically linked to his military service.  

The threshold question that must be addressed here, as in any claim seeking service connection, is whether the Veteran indeed has the disability for which service connection is sought, i.e., residuals of a nose fracture.  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that a current disability may be shown even though the disability resolves during the course of the claim as long as the Veteran has a disability at the time the claim is filed or during the pendency of the claim.  The record reflects that while the Veteran has reported sinus and nose problems, and has attributed them to a nasal fracture in service, no nasal fracture, old or new, has been clinically noted, either by X-rays or by physical examination of the Veteran during the pendency of this claim.  Moreover, a nasal fracture was not reported in service; the Veteran was found to have a nonspecific soft tissue (and not bony) nose injury in service.  The Board also notes that the Veteran's sinusitis in June 2002 was acute, and that a CT scan of his sinuses in November 2002 was normal.  Even more significant is that the October 2009 examiner found that the Veteran had a normal nose.  Accordingly, the preponderance of the evidence is against any finding that the Veteran has any disability that is a residual of a nose fracture in service.  In the absence of competent evidence of a current nasal fracture residual disability, the Veteran has not presented a valid claim of service connection for such disability.  See Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  While he is competent to observe that he has had a runny nose in service and now has similar complaints, he is not competent to establish by his own opinion that that such symptom is a residual of an undocumented nasal fracture in service (or otherwise represents a chronic disability of service origin).  Nexus between such symptoms and a remote injury is a complex medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The preponderance of the evidence is against the Veteran's claim of service connection for residuals of a nose fracture.  In such a situation, the benefit of the doubt doctrine does not apply, and claim must be denied. 

C.  Ventral Hernia Legal Criteria, Factual Background, and Analysis 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. §  1155.  The criteria for rating ventral hernia are in 38 C.F.R. § 4.114, Code 7339, which provides for a 100 percent rating for a postoperative ventral hernia which is massive, with persistent, severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable.  A 40 percent rating is warranted when a postoperative ventral hernia is large, and not well supported by belt under ordinary conditions.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran underwent a ventral hernia repair in December 1987. 

On April 2003 VA evaluation, it was noted that the Veteran needed a ventral hernia repair, pending cardiac clearance.  Examination revealed an obvious ventral hernia that was 14 centimeters in length by 4 centimeters in width.  The Veteran had diastasis recti and a palpable fascial defect.  The assessment was recurrent ventral hernia.  

On January 2005 VA examination, the Veteran denied any significant symptoms related to his ventral hernia.  On physical examination, his abdomen was soft, nontender, and nondistended, and bowel sounds were positive.  The diagnosis was history of ventral hernia status post repair without current residuals.  

On VA evaluation in December 2005, the Veteran reported having had a traumatic abdominal wall hernia in the past, and that sometime following this, he noticed a recurrence.  He stated that it was completely asymptomatic.  On examination, there was an easily reducible incisional hernia or else diastasis recti.  If he had a ventral hernia, it was felt that the prudent thing to do would be to repair it.  In December 2005, a CT scan showed diastasis of the rectus muscles with intact fascia.  There was no indication for surgical repair.  

On March 2006 VA evaluation [found in Virtual VA], the Veteran was noted to be obese with a ventral hernia.  There was no palpable mass and no tenderness.  On May 2006 VA examination, the Veteran reported ongoing problems with occasional pain in the site of his ventral hernia (he stated it had increased in size).  He was status post hernia repair in the 1980s only.  On examination, his abdomen was nontender and nondistended.  He had evidence of diastasis rectus with a palpable defect of the abdominal muscles.  A CT scan in December 2005 had revealed diastasis and diffuse thinning of the rectus abdominus muscles.  The diagnosis was status post ventral hernia repair with physical examination and CT evidence of diastasis rectus.  

On April 2008 VA evaluation, the Veteran had a large ventral incisional hernia.  

On September 2008 VA evaluation [found in Virtual VA], the Veteran had a large ventral hernia defect which was reducible.  There was no tenderness.  

On October 2009 VA examination, the Veteran reported that he felt that his ventral hernia was getting bigger.  There was no pain.  The results of the 1987 surgery were noted to be good.  On physical examination, there was no hernia present.  There was a 5" healed incision in the mid portion between the umbilicus and the xyphoid.  The examiner found no actual hernia; there was a protrusion in the hernia repair site from a traditionally repaired ventral diastasis.  He concluded that the Veteran's ventral hernia seems to have been contained adequately within the repair that was done more than 20 years prior.  He was unable to find any isolated defect or recurrence of that hernia per se.  Due to the fact that the Veteran's hernia repair was done in the standard fashion using a figure 8 suturing within the diastasis in the abdominis recti, the appearance of the abdominal wall would remain a bit protruding where the diastasis is.  In other words, he would continue to have a less than desirable appearance of false hernia when he bends over.  If the Veteran was unhappy with the post repair condition, he could have it redone with mesh that yield a better cosmetic result (although his overall health was such as to not allow for any but the absolutely necessary surgery).  The ventral hernia did not appear to be massive or persistent.  His ventral hernia to start with was due to abdominis rectus stasis which did not appear to have been severe at all.  There was no evidence of any diffuse destruction which the examiner could tell from the examination.  There would always be localized weakness at the level of the standard repair that he had.  The area was certainly operable merely for cosmetic results at potentially real serious complications as a result of diabetes mellitus, coronary artery disease, and peripheral vascular disease.  

The preponderance of the evidence indicates that the Veteran does not have a massive postoperative ventral hernia.  It was described as large, rather than massive, on VA evaluation in April and September 2008, and the VA examiner in October 2009 indicated that it did not appear to be massive.  No evidence shows persistent severe diastasis or extensive diffuse destruction or weakening of muscular and fascial support of the abdominal wall either.  This is not described in any of the relevant medical reports and the examiner in October 2009 indicated that the Veteran's rectus stasis did not appear to be severe, and that there was no destruction found.  Moreover, the preponderance of the evidence indicates that the Veteran's ventral hernia is not inoperable.  Cosmetic surgery was considered in April 2003 and December 2005 (without any indication that the remaining defect is inoperable).  The October 2009 examiner indicated that it was operable, but that surgery was contraindicated by the Veteran's overall health.  Clearly, the criteria for the next higher (100 percent) rating under Code 7339 are not met or approximated.  Accordingly, a schedular disability rating in excess of 40 percent is not warranted.  

The Board has considered whether referral for extraschedular consideration is indicated.  The evidentiary record does not show any manifestations of, or functional impairment due to, ventral hernia that are not encompassed by the schedular criteria.  In fact, the functional loss noted, and self-reported by the Veteran, is fully contemplated by the schedular criteria.  Therefore, the schedular criteria are not inadequate and referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

D.  Nephrolithiasis Legal Criteria, Factual Background, and Analysis

At the outset, it is again noteworthy that the current appeal is limited to the question of whether referral of the issue of a rating higher than 30 percent for the Veteran's nephrolithiasis to the Director of VA's Compensation and Pension Service for consideration of an extraschedular rating is warranted. 

Referral to the Director of the Compensation and Pension Service for a potential extraschedular rating may be made in exceptional cases where a case presents "such an exceptional or unusual disability picture with such related factors as marked interference with employability or frequent periods of hospitalization such as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321; see Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

The United States Court of Appeals for Veterans Claims (Court) has set forth a three-step analysis which provides additional guidance in determining whether referral for extraschedular consideration is appropriate. See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Id.   

On April 2003 VA examination, the Veteran reported that he had passed 4 stones that year; that he was having symptoms of a stone, with blood in his urine; and that he had been hospitalized 3 times.  He had had lithotripsy in 1990 and had often sought treatment in the emergency room for pain.  He was taking Vicodin for kidney pain.  The diagnosis was recurrent nephrolithiasis with renal insufficiency.  

On January 2005 VA examination, the Veteran denied any significant disability from his kidney stones.  The assessment was nephrolithiasis without evidence of obstruction per pelvic ultrasound.  

On May 2006 VA evaluation, the Veteran reported that he had spontaneously passed about 8 stones in the past 6 months, and in June 2006, he reported that he passed a stone monthly on average.  Some were small and some were large but most were smooth.  On September 2008 VA ultrasound, the Veteran had nephrolithiasis.  Neither kidney was obstructed, and his ureter and urinary bladder were normal.  

On October 2009 VA examination, the Veteran was reported to have had 2 laser surgeries in 2003 to remove stones, and a lithotripsy in 2009.  There were no side effects of current treatment, no urinary symptoms or leakage, and no recurrent urinary tract infections; a special low acid/low salt diet had been prescribed.  There was no history of renal dysfunction or failure or of acute nephritis or hydronephrosis.  The Veteran had no flank tenderness.  The diagnosis was kidney stones and the examiner indicated in response to the question of whether there was general occupational effect, that the Veteran was not employed and that there were effects of his problem on his usual daily activities.  He felt that the Veteran was capable of joining the working force with restrictions of no heavy lifting more than 20 pounds occasionally and no more than 10 pounds frequently.  

Under Thun, the initial step in a determination as to whether there should be referral for extraschedular consideration is a comparison between the levels of severity of symptoms shown with the schedular criteria for rating the disability.  Here, the schedular rating endorsed by the Board's (final) December 2007 decision contemplates the symptoms shown and the associated functional limitations the Veteran and VA examiners have described.  Neither the evidence of record at the time of the December 2007 Board decision nor the report of the October 2009 VA examination (or any other evidence added to the record since December 2007) shows manifestations (or any associated functional impairment) not entirely encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not indicated. 

While the analysis need not proceed any further, the Board also notes that the Veteran's nephrolithiasis disability picture does not present related factors such as "marked interference with employment" or "frequent periods of hospitalization."  See 38 C.F.R. § 3.321(b)(1).  The October 2009 VA examiner indicated that the Veteran was not employed but would be able to join the work force with restrictions of no heavy lifting, and the reports of record do not show frequent periods of hospitalization related to his nephrolithiasis disability during the rating period.  Accordingly, referral for consideration of an extraschedular rating is not warranted. 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation or an increased rating has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  The Board concludes that the ventral hernia and nephrolithiasis disabilities have not significantly changed during the evaluation period and that uniform ratings are warranted.

The matter of entitlement to a TDIU rating is addressed in the remand below.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 


ORDER

Service connection for residuals of a nasal fracture is denied.

A rating in excess of 40 percent for ventral hernia is denied.  

The appeal seeking an extraschedular rating (in excess of 30 percent) for nephrolithiasis is denied. 


REMAND

While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the remaining matters on appeal.  See 38 C.F.R. § 3.159 (2011).

VA's duty to assist includes providing for a VA examination/securing a medical opinion, when necessary.  A VA examination is necessary in a service connection claim when: (1) There is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence establishing that an event, injury, or disease occurred in service; (3) there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) there is otherwise insufficient competent evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  With respect to factor # 3 above the United States Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran claims service connection for diabetes mellitus, and for heart disease, and vision loss n part as secondary to diabetes.  He was seen for vision or eye problems in service in 1977, 1979, 1982, 1983, and 1984.  In December 1980 he was treated for precordial/left shoulder pain.  In June 1981, he had blood pressure readings of 140/90 and 136/86.  In October 1985, his cholesterol was elevated and he was prescribed a hyperlipidemia diet.  In July 1986, an exercise tolerance test revealed occasional premature ventricular contractions.  He was felt to have good exercise tolerance and a negative test.  Post-service, April 2003 and April 2006 private medical records indicate that he has diabetes mellitus and heart disease.  A March 2005 VA medical record [in Virtual VA] notes that the Veteran has hypertension with blood pressure under good control.  A September 2005 VA medical record notes that the Veteran has diabetic retinopathy, myopia/astigmatism, and presbyopia, with a prescription shift likely secondary to elevated blood sugar.  A September 2005 VA medical record notes that the Veteran has diabetic retinopathy bilaterally.  A December 2005 VA medical record notes that he has mild cataracts bilaterally.  An October 2009 VA medical record notes that he has bilateral diabetic retinopathy, bilateral posterior subcapsular cataracts, refractive error, myopia, presbyopia, and transient visual disturbances secondary to tear film quality with blepharitis bilaterally.  A May 2011 VA medical record notes that he has diabetic retinopathy of each eye; had cataracts extracted in the past three months; and cystoid macular edema causing vision loss.  

The Veteran has claimed that he was exposed to Agent Orange during service, while on temporary detail to Vietnam during his tour in Udorn, Thailand from July 1971 to July 1972.  His service personnel records show that his duty station was in Udorn, Thailand from July 1971; however, the temporary detail in Vietnam could not be verified and he is not shown to have served in Vietnam.  

An April 2006 letter from S.O., D.O., a retired air force major, states that he had been the Veteran's primary care manager in the past, while the Veteran had been residing in the Wright-Patterson area.  Dr. O. reported that the Veteran's diabetes and heart disease began while he was on active duty, and that there was documentation of a stress test in the spring of 1986 evidencing the heart disease.  Dr. O. stated that there seemed to be some question as to when the Veteran had the onset of diabetes.  The Veteran had previously seen a Lt. Col. G. in the summer of 1989.  Dr. O. stated that the onset of the Veteran's diabetes would most certainly have occurred while he was on active duty.  Clarification of the basis for such assertion by Dr. O. is necessary; the factual background needed to properly decide the matters of service connection for diabetes mellitus, heart disease, and vision loss is incomplete.  Dr. O. relates the Veteran's diabetes mellitus and heart disease to service but does not adequately explain the rationale for such opinion.  Furthermore, as the factors determinative of whether a VA examination is necessary outlined in McLendon are met, examinations to evaluate the claimed diabetes mellitus, heart disease, and vision loss/eye disabilities are necessary. 

In December 2007, the Board remanded the claims of service connection for a right hand disability, residuals of a left wrist fracture, a back disability, and residuals of a right great toe injury for further development; it was noted that the Veteran's STRs reflected that his right hand was treated with a splint in 1969, that he was treated for a closed fracture of his left wrist in 1974, that he was treated for his lumbosacral spine in 1981, and that he injured his right foot in 1982.  

The Board ordered a VA examination to determine the nature and probable etiology of any disabilities of the Veteran's right hand, left wrist, low back, and right great toe, to include opinion as to whether it was at least as likely as not (a 50 percent or better probability) that he has a chronic disability of his right hand, left wrist, low back, or right great toe related to service, and specifically to the injuries/findings in service noted above.  On October 2009 VA examination, the VA examiner found the Veteran to have right hand, left wrist, low back, and right great toe disabilities.  He indicated that he went over the Veteran's file and found no mention of alleged low back, right toe, or left wrist treatment in service, before finding that current disabilities were not related to service.  The October 2009 VA examination reports of record fall short of the Board's mandates, as they did not consider the injuries/findings in service.  RO compliance with a remand is not discretionary.  If an RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to a TDIU rating is inextricably intertwined with matters being remanded, and appellate consideration of that issue must be deferred pending resolution of the other matters. 

Accordingly, the case is REMANDED for the following: 

1.  Dr. S.O., D.O. should be requested to clarify and explain in detail the basis for his April 2006 opinion that the Veteran's diabetes mellitus and heart disease began in service.  He should be asked to explain the basis for his conclusion that a stress test in service established that the Veteran had cardiovascular disease.  

2.  The RO should arrange for the Veteran to be scheduled for an examination by an appropriate physician to determine the likely etiology of his current diabetes mellitus and heart disease.  The examiner must review the Veteran's claims file (to include this remand) in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's diabetes mellitus and/or heart disease had their onset in service or are otherwise related to his service (to include discussion of the stress test in July 1986).  The examiner should explain the rationale for all opinions and comment on the opinions from S.O., D.O., from April 2006 and any received subsequent to this remand.

3.  The RO should thereafter arrange for the Veteran to be scheduled for a vision loss/eye disorder examination to determine the likely etiology of all current vision loss/eye disorders shown since October 2002.  The examiner must review the Veteran's claims file (to include this remand) in conjunction with the examination.  Based on the foregoing, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any current eye disorder had its onset in service or is related to the Veteran's service, to include the manifestations noted in service in 1977, 1979, 1982, 1983, and 1984.  If the physician who evaluates the Veteran for diabetes opines that such disease is related to his service, the physician should further opine whether it is at least as likely as not (a 50 percent or better probability) that any current vision loss or eye disorder was caused or aggravated by the diabetes.  Any vision loss or eye disorder diagnosis that is solely due to refractive error should be identified.  The examiner must explain the rationale for all opinions.  

4.  The RO should also return the claims folder to the provider who examined the Veteran for his right hand, left wrist, low back, and right great toe claims in October 2009, if available, and otherwise to another VA examiner for an opinion regarding the likely etiologies of such disabilities.  

If another orthopedic examination of the Veteran is deemed necessary, such should be arranged.  Upon review of the claims file (and examination of the Veteran if deemed necessary), the consulting physician should opine whether the Veteran at least as likely as not (a 50 % or better  probability) has a chronic disability of the right hand, left wrist, low back, and/or right great toe which is related to his service, and specifically to the injuries/findings noted therein.  [The Veteran's STRs show treatment for right hand, left wrist, low back, and right foot problems in 1969, 1974, 1981, and 1982, respectively.]  The examiner must explain the rationale for all opinions given, to include discussion of the cited 1969, 1974, 1981, and 1982 treatment reports.  

5.  The RO should then review the file, ensure that all examinations reports are complete, and re-adjudicate the claims remaining on appeal (to include adjudication of any secondary service connection claims raised by the record).  The TDIU claim should be further developed and readjudicated in light of all determinations on the other issues.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner. 


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


